t c summary opinion united_states tax_court james l geary and carol o geary petitioners v commissioner of internal revenue respondent docket no 11327-04s filed date james l geary and carol o geary pro sese dennis r onnen and robin ferguson for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as supplemented respondent contends that there is no dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioners’ outstanding tax_liability for the taxable_year should be sustained as a matter of law as explained in detail below we shall grant respondent’s motion as supplemented background petitioners resided in bonner springs kansas at the time that the petition was filed with the court petitioners timely filed their form_1040 u s individual_income_tax_return for on their return petitioners listed their address a sec_112 lake forest bonner springs kansas the lake forest address based on information provided by a third-party payor indicating that petitioners might not have reported all of their income on their return respondent commenced an examination of that return on date respondent sent petitioners a petitioners attached to their return a schedule c profit or loss from business that also reflected the lake forest address as the business address of petitioner james l geary in addition petitioners attached to their return three forms w-2 wage and tax statement each of which showed the lake forest address as petitioner carol o geary’s address 30-day_letter proposing a deficiency in their income_tax respondent mailed the 30-day_letter to petitioners at the lake forest address petitioners received the 30-day_letter on date petitioners filed with respondent a protest to the 30-day_letter indicating their disagreement with the proposed deficiency in their protest petitioners listed their address as the lake forest address by notice_of_deficiency dated date respondent determined a deficiency in petitioners’ income_tax for in the amount of dollar_figure respondent sent the notice_of_deficiency to petitioners by certified mail addressed to them at the lake forest address the deficiency in income_tax was based on respondent’s determination that petitioners failed to report on their return all of the income received by them during that year petitioners did not file a petition for redetermination with this court in respect of the notice_of_deficiency see sec_6213 accordingly on date respondent assessed the deficiency together with interest as provided by law and sent petitioners a notice_and_demand for payment petitioners did not pay the amount owing the notice_of_deficiency was placed in the mail on date two days before the typewritten date appearing on the notice nevertheless the notice correctly informed petitioners that the last day to file a petition for redetermination with this court was monday date on date respondent sent to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing final notice respondent sent the final notice to petitioners at the lake forest address on date petitioners filed with respondent a form request for a collection_due_process_hearing on the form petitioners listed the lake forest address as their address the only issue raised by petitioners in the form was a challenge to the existence or amount of the underlying liability during the course of the administrative phase of this case respondent’s appeals_office in kansas city missouri corresponded with petitioners at the lake forest address the appeals_office also conducted a face-to-face hearing attended by petitioner james l geary the only issue raised by petitioners before the appeals_office was a challenge to the existence or amount of the underlying liability on date respondent’s appeals_office sent to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the appeals_office sent the notice_of_determination to petitioners at the lake forest address in the notice_of_determination the appeals_office sustained the levy action the attachment to the notice_of_determination states in part that petitioners disputed receiving the income asserted in a prior notice_of_deficiency but that they did not deny receiving the august notice_of_deficiency on date petitioners filed with the court a petition for levy action under sec_6330 in the petition petitioners listed their address as the lake forest address petitioners attached to the petition as an exhibit a copy of the notice_of_determination and the aforementioned attachment the only issue raised by petitioners in the petition is a challenge to the existence or amount of the underlying tax_liability as previously indicated respondent filed a motion for summary_judgment in the motion respondent asserts in part as follows as noted by the appeals officer in the attachment to the notice_of_determination petitioners did not deny receiving the date notice_of_deficiency which was sent to the address where they still reside thus petitioners may not raise the underlying liability for as an issue in this case in objecting to the granting of respondent’s motion petitioners continued to challenge only the existence or amount of the underlying tax_liability discussion the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact and that respondent is entitled to judgment as a matter of law sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate as previously mentioned and as applicable herein sec_6330 bars a taxpayer from challenging the existence or amount of the taxpayer’s underlying tax_liability in a collection review proceeding if the taxpayer received a notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see 118_tc_162 in their petition petitioners challenge the existence or amount of the underlying tax_liability for respondent contends that petitioners are barred under sec_6330 from mounting such a challenge in the context of this collection review proceeding because petitioners received the date notice_of_deficiency for the tax in question respondent deduces the factual predicate for this contention from the following at all relevant times petitioners have used as their mailing address the lake forest address the date notice_of_deficiency was sent by certified mail to petitioners at the lake forest address the notice_of_deficiency was not returned to respondent by the u s postal service undelivered respondent’s appeals officer successfully corresponded with petitioners using the lake forest address and petitioners have never denied receiving the date notice_of_deficiency based on the record in this case and with due regard to rule d see koenig v commissioner tcmemo_2003_40 we conclude that petitioners received the date notice_of_deficiency in addition to the aforementioned five factors relied on by respondent we observe that at the hearing on respondent’s motion counsel for respondent produced a complete copy of the date notice_of_deficiency and represented that it had been obtained from petitioners during discussions by the parties preceding the hearing on respondent’s motion moreover in an order issued prior to the hearing the court directed petitioners to state whether or not they received the notice_of_deficiency in the order the court went on to advise petitioners that in the absence of their denial the court would proceed on the basis that they actually received the notice_of_deficiency within a few days after its date of mailing petitioners never denied receipt rather they continued to challenge the existence or amount of the underlying liability in view of the foregoing we hold that petitioners are barred as a matter of law from challenging the existence or amount of the underlying tax_liability for in the present collection review proceeding sec_6330 finally petitioners have failed to offer an alternative means of collection such as an installment_payment agreement or an offer-in-compromise petitioners have also failed to raise properly any other justiciable issue see sec_6330 such matters are now deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded conclusion in view of the foregoing we conclude that there is no genuine issue of material fact that would necessitate a trial in this case and that respondent is entitled to judgment as a matter of law reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
